Name: 2004/861/EC: Council Decision of 7 December 2004 amending Council Decision 2002/883/EC providing further macro-financial assistance to Bosnia and Herzegovina
 Type: Decision
 Subject Matter: cooperation policy;  economic policy;  Europe
 Date Published: 2004-12-17

 17.12.2004 EN Official Journal of the European Union L 370/80 COUNCIL DECISION of 7 December 2004 amending Council Decision 2002/883/EC providing further macro-financial assistance to Bosnia and Herzegovina (2004/861/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 308 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas: (1) Council Decision 2002/883/EC (3) of 5 November providing further macro-financial assistance to Bosnia and Herzegovina includes a loan component of a maximum principal of EUR 20 million and a grant component of a maximum of EUR 40 million. (2) Due to delays in the implementation of the required policy reforms as agreed between the European Commission and Bosnia and Herzegovina, so far only a first (EUR 15 million) and a second tranche (EUR 20 million) could be released. A third and final tranche of up to EUR 25 million is still outstanding. (3) Bosnia and Herzegovina is committed to a continued economic stabilisation and reform path. Following the successful completion of the previous IMF Standby Arrangement in February 2004 negotiations were under way on a new IMF-supported programme. (4) The country continues to require external financial support in addition to what can be provided by international financial institutions. ((5) Decision 2002/883/EC should be amended to permit the commitments and the payments of grant funds and loan disbursements beyond 9 November 2004. (6) The Treaty does not provide, for the adoption of this decision, powers other than those of Article 308. (7) After consulting the Economic and Financial Committee, HAS DECIDED AS FOLLOWS: Sole Article The second subparagraph of Article 6 of Decision 2002/883/EC is replaced by the following: It shall apply as from 8 November 2004 and until 30 June 2005. Done at Brussels, 7 December 2004. For the Council The President G. ZALM (1) OJ C 290, 27.11.2004, p. 6. (2) Opinion delivered on 28 October 2004 (not yet published in the Official Journal) (3) OJ L 308, 9.11.2002, p. 28.